DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application 17/008,393 entitled "COLLECTING AND EVALUATING DRIVING DATA FOR EXTENDING AN INSURANCE OFFER" filed on August 31, 2020 with claims 1-15 and 17-20 pending.
Status of Claims
Claims 1, 8, 9, 15, and 17 have been amended and are hereby entered.
Claim 16 is cancelled.
Claims 1-15 and 17-20 are pending and have been examined.
Response to Amendment
The amendment filed March 29, 2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed December 29, 2021.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please  see MPEP 2106 for additional information regarding Patent Subject Matter Eligibility Guidance.
Claims 1-15 and 17-20 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“receive driving data on driving conduct….” 
“assign a driving score ….”
“determine if the driving score qualifies for a driving insurance offer….”
“communicate the driving insurance offer ….”
These limitations clearly relate to managing transactions/interactions between drivers, insurance providers, and/or third-party entities.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to determine if the driving score qualifies for a driving insurance offer  or communicate the driving insurance offer recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specific instances include instructing to receive driving data on driving conduct. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“vehicle”, “driving data monitor”, “sensors”, “forward collision warning system”, “emergency braking system”, “lane departure warning system”:
merely applying “smart” automobile technology  as a  tools to perform an abstract idea of insurance provisioning
“computing device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “interface”:
insignificant extra-solution activity to the judicial exception of data display
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0027] the driving data monitor 110 may include another computing system, such as a portable computer, tablet computer, smartphone, smartwatch, or other device”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4: 
“computing device”, “portable computer, a tablet computer, a smartphone, and a smartwatch”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea of insurance provisioning
Claim 5: 
“vehicle sensors”: merely applying “smart” automobile technology  as a  tools to perform an abstract idea of insurance provisioning
Claim 6: 
“smartphone, a smartwatch”, “image/imaging system”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea of insurance provisioning
Claim 7: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 8: 
“operator assist capabilities”: generally linking to driver assistance technology
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0027] the driving data monitor 110 may include another computing system, such as a portable computer, tablet computer, smartphone, smartwatch, or other device”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 9 recites: 
“receive driving data on driving conduct….” 
“assign a driving score ….”
“determine if the driving score qualifies for a driving insurance offer….”
“communicate the driving insurance offer ….”
These limitations clearly relate to managing transactions/interactions between drivers, insurance providers, and/or third-party entities.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to determine if the driving score qualifies for a driving insurance offer  or communicate the driving insurance offer recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specific instances include instructing to receive driving data on driving conduct. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
 “vehicle”, “driving data monitor”, “sensors”, “forward collision warning system”, “emergency braking system”, “lane departure warning system”:
merely applying “smart” automobile technology  as a  tools to perform an abstract idea of insurance provisioning
 “interface”:
insignificant extra-solution activity to the judicial exception of data display

are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0027] the driving data monitor 110 may include another computing system, such as a portable computer, tablet computer, smartphone, smartwatch, or other device”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 10: 
“vehicle”:
merely applying automobile technology  as a  tools to perform an abstract idea of insurance provisioning
Claim 11: 
“vehicle”:
merely applying automobile technology  as a  tools to perform an abstract idea of insurance provisioning
“image/imaging system”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea of insurance provisioning   
Claim 12: 
“vehicle”: merely applying automobile technology  as a  tools to perform an abstract idea of insurance provisioning
 “portable computer, a tablet computer, a smartphone, and a smartwatch”: merely applying computer processing, networking, and display technologies as a tool to perform an abstract idea of insurance provisioning
Claim 13: 
“vehicle”: merely applying automobile technology  as a  tools to perform an abstract idea of insurance provisioning
“image/imaging system”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea of insurance provisioning   
Claim 14: 
“vehicle”: merely applying automobile technology  as a  tools to perform an abstract idea of insurance provisioning
Claim 15: 
“vehicle”: merely applying automobile technology  as a  tools to perform an abstract idea of insurance provisioning
 “operator assist capabilities”: generally linking to driver assistance technology
“imaging device” , “operator device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea of insurance provisioning   
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0027] the driving data monitor 110 may include another computing system, such as a portable computer, tablet computer, smartphone, smartwatch, or other device”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 17 recites: 
“collecting driving data indicative of driving conduct ….” 
“assigning a driving score ….”
“determining if the driving score qualifies for a driving insurance offer….”
“communicating the driving insurance offer ….”
These limitations clearly relate to managing transactions/interactions between drivers, insurance providers, and/or third-party entities.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to determine if the driving score qualifies for a driving insurance offer  or communicate the driving insurance offer recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specific instances include instructing to collecting driving data indicative of driving conduct. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
 “computer-implemented”,  “vehicle”, “driving data monitor”, “sensors”, “forward collision warning system”, “emergency braking system”, “lane departure warning system”:
merely applying “smart” automobile technology  as a  tools to perform an abstract idea of insurance provisioning
 “interface”:
insignificant extra-solution activity to the judicial exception of data display
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0027] the driving data monitor 110 may include another computing system, such as a portable computer, tablet computer, smartphone, smartwatch, or other device”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 18: 
“computer-implemented”:
  merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “vehicle”:
merely applying automobile technology  as a  tools to perform an abstract idea of insurance provisioning
Claim 19: 
“computer-implemented”, “imaging device”, “operator device”:  merely applying computer processing, storage, and networking technology as  tools to perform an abstract idea 
Claim 20: 
“computer-implemented”:  merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0027] the driving data monitor 110 may include another computing system, such as a portable computer, tablet computer, smartphone, smartwatch, or other device”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0027] the driving data monitor 110 may include another computing system, such as a portable computer, tablet computer, smartphone, smartwatch, or other device”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-15 and 17-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Bryer ("PROVIDING REWARDS BASED ON DRIVING BEHAVIORS DETECTED BY A MOBILE COMPUTING DEVICE", U.S. Patent Number: 10445758 B1),in view of Salomonsson (“VEHICULAR VISION SYSTEM”, U.S. Publication Number: 20140222280 A1)









Regarding Claim 1, 
Bryer teaches,
A system comprising: a driving data monitor configured to receive driving data on driving conduct for at least one operator of a vehicle, wherein the driving data monitor comprises at least one of an onboard system integrated into a vehicle control system and a computing device transportable aboard the vehicle;	a plurality of sensors coupled to the driving data monitor configured to provide the driving data to the driving data monitor;
(Bryer [Col 1, Lines 26-39] Telematics systems such as on-board diagnostics (OBD) systems may be used in automobiles and other vehicles. OBD systems may provide information from the vehicle's on-board computers and sensors...access the vehicle computers and sensor data, and transmit the data to a display within the vehicle, a personal computer or mobile device
Bryer [Col 6, Lines 17-18]  a mobile communication device (“mobile device”) such as, e.g., a mobile telephone.)
an operator assist system coupled to the driving data monitor through the plurality of sensors configured to provide the driving data to the driving data monitor, wherein the operator assist system comprises at least a forward collision warning system of the vehicle, an emergency braking system of the vehicle, and a lane departure warning system of the vehicle; 
(Bryer [Col 1, Lines 28-29] vehicle's on-board computers and sensors
Bryer [Col 6, Lines 30-34] data collected by internal sensors....rates of acceleration... impacts to the vehicle
Bryer [Col 5, Lines 44-46] how a driver operates a vehicle with respect to, e.g., accelerating, braking (i.e., decelerating), turning, signaling, and other driving-related operations
Bryer [Col 9, Line 67 to Col 10, Line 3]  sensors 216 and/or cameras 218 to determine when and how often the vehicle stays in a single lane or changes lanes. To determine the vehicle's route, lane position, and other data)
and a driving analysis system configured to:	receive the driving data from the driving data monitor, assign a driving score based on the driving data, wherein the driving score incorporates engagement of operator assist capabilities of the operator assist system indicated by the driving data;	determine if the driving score qualifies for a driving insurance offer from an insurance provider;	and communicate the driving insurance offer via an interface responsive to the score qualifying for the driving insurance offer.
(Bryer [Col 1, Lines 41-43] system to monitor and analyze driving performance of individuals insured by the insurance companies.
Bryer [Col 3, Lines 17-19] a driving analysis and reward system that encourages safe driving 
Bryer [Col 1, Lines 35-37] access the vehicle computers and sensor data, and transmit the data to ...mobile device, or to a centralized data processing system. 
Bryer [Col 2, Lines 47-48]  set of driving performance metric scores
Bryer [Col 3, Line 31] determining a driver score.
Bryer [Col 52, Lines 33-35]  reward calculation module may determine whether the selected driver satisfies a set of reward criteria for receiving a reward
Bryer [Col 21, Lines 1-3] may employ a driver score threshold that a driver score must meet or exceed before a driver reward is provided. 
Bryer [Col 42, Lines 25-27]  qualifying drivers may be pooled to determine an aggregate performance score for the insurance policy
Bryer [Col 43, Lines 10-11] determine whether the user qualifies for a reward. 
Bryer  [Col 23, Lines 33-45] The reward processing module 234 may also be configured to notify a driver when the driver has earned a driver reward. The reward...an organization may include in the mailing marketing materials, policy renewal forms, coupons, bonus offers, affinity rewards for corporate partners, and the like.
Bryer [Col 57, Lines 62-63]  apply the reward percentage to the insurance premium)
wherein the driving data monitor comprises at least one of an onboard system integrated into a vehicle control system and a computing device transportable aboard the vehicle; 
(Bryer [Col 1, Lines 26-39] Telematics systems such as on-board diagnostics (OBD) systems may be used in automobiles and other vehicles. OBD systems may provide information from the vehicle's on-board computers and sensors...access the vehicle computers and sensor data, and transmit the data to a display within the vehicle, a personal computer or mobile device
Bryer [Col 6, Lines 17-18]  a mobile communication device (“mobile device”) such as, e.g., a mobile telephone.)
a plurality of sensors coupled to the driving data monitor configured to provide the driving data to the driving data monitor;
(Bryer [Col 5, Lines 47-50]  Vehicle condition data...refers to the current state of the vehicle as well as various vehicle systems and components as indicated by one or more sensors installed within or attached to the vehicle.... include diagnostic data for the vehicle provided by the vehicle sensors)
wherein the driving score incorporates engagement of operator assist capabilities of the vehicle indicated by the driving data;
 (Bryer [Col 8, Lines 45-50]  vehicle's internal systems, such as headlights usage, brake light operation, door opening and closing, door locking and unlocking, cruise control usage, hazard lights usage, windshield wiper usage, horn usage, turn signal usage, seat belt usage). 
Bryer [Col 7, Lines 2-5]  driver score may be adjusted based on the real-time data collected by vehicle sensors, telematics devices, a mobile communication device, and other systems for measuring driving performance.)
Bryer does not teach wherein the driving data indicates at least a frequency of engagement of the forward collision warning system of the vehicle, a frequency of engagement of the emergency braking system of the vehicle, and a frequency of engagement of the lane departure warning system of the vehicle;
Salomonsson teaches,
wherein the driving data indicates at least a frequency of engagement of the forward collision warning system of the vehicle, a frequency of engagement of the emergency braking system of the vehicle, and a frequency of engagement of the lane departure warning system of the vehicle;
(Salomonsson [0025] an alert may only be generated... that likely has the driver's attention at that time ... and the system may limit such notification frequency
Salomonsson [0030]  equipped vehicle earlier when a Forward Collision Alert (FCA) 
Salomonsson [0032]  equipped with an automatic emergency braking (AEB) system)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving data monitor of Bryer to incorporate the notification frequency teachings of Salomonsson such that  “an alert … be generated.” (Salomonsson [0025]).        The modification would have been obvious, because it is merely applying a known technique (i.e. notification frequency) to a known concept (i.e. driving data monitor) ready for improvement to yield predictable result (i.e. “an alert... that likely has the driver's attention at that time” Salomonsson [0025])

 
Regarding Claim 2, 
Bryer and Salomonsson teach the driving data monitor of Claim 1 as described earlier.
Bryer teaches,
wherein the driving insurance offer includes a driving insurance offer chosen from one of a driving insurance offer for a particular operator and a plurality of operators of a particular vehicle.
(Bryer [Col 7, Lines 10-14] driver score, as used herein, may be associated with an individual, group of individuals, or a vehicle. For instance, a family, group of friends or co-workers, or other group that shares a vehicle, may have a single driver score that is shared by the group.
Bryer [Col 20, Lines 47-51] Having determined a driver score of an individual (or an overall driver score for a group of individuals), the reward calculation module 234 of the driving analysis and reward system may calculate or otherwise determine a reward based on the driver score (or overall driver score).
Bryer [Col 57, Lines 62-63]  apply the reward percentage to the insurance premium)
Regarding Claim 3, 
Bryer and Salomonsson teach the driving data monitor of Claim 1 as described earlier.
Bryer teaches,
the driving analysis system is configured to assign the driving score based at least in part on detecting: driving speed compared to a posted speed limit and a speed limit adjusted for conditions; acceleration relative to a predetermined acceleration limit; braking relative to a predetermined deceleration limit; and engaging in distracted driving.
(Bryer [Col 21, Lines 1-3] may employ a driver score threshold that a driver score must meet or exceed before a driver reward is provided. 
Bryer [Col 7, Lines 5-7]  if a driver engages in safe and responsible driving habits—e.g., consistently drives within posted speed limits
Bryer [Col 15, Lines 57-60] a speed/weather achievement may be driving at least 10 mph below the speed limit during periods of inclement or severe weather (e.g., rain, snow, fog, etc.).
Bryer [Col 15, Lines 44-46]  An example of an acceleration achievement may be completing a trip with only controlled acceleration events.
Bryer [Col 17, Lines 19-23] With respect to braking events, for example, the driving analysis results may indicate using a numeric value the total number of controlled braking events and/or the percentage of controlled braking events per total number of braking events.
Bryer [Col 9, Lines 4-5]  potential sources of driver distraction within the vehicle (e.g., pets, phone usage, unsecured objects in the vehicle).)
the operator engaging in distracted driving as determined by one or more of an imaging device viewing and an operator device detecting one or more of the operator failing to observe a road and engaging in a predetermined behavior indicating inattention to driving.
(Bryer [Col 9, Lines 2-6]  Cameras 218 may include internal cameras that detect conditions such as... potential sources of driver distraction within the vehicle (e.g., pets, phone usage, unsecured objects in the vehicle). 
Bryer  [Col 7, Lines 2-5] The telematics device 206 may also be configured to collect data relating to a driver's movements or the condition of a driver....sensors 216 that monitor a driver's movements, such as the driver's eye position and/or head position, etc. Additionally, the telematics device 206 may collect data regarding the physical or mental state of the driver, such as fatigue or intoxication.)
Regarding Claim 4, 
Bryer and Salomonsson teach the driving data monitor of Claim 1 as described earlier.
Bryer teaches,
wherein the a computing device transportable aboard the vehicle comprises one of a portable computer, a tablet computer, a smartphone, and a smartwatch.
(Bryer [Col 4, Lines 56-60] The terminals 141 and 151 may be personal computers, servers (e.g., web servers, database servers), or mobile communication devices (e.g., vehicle telematics devices, on-board vehicle computers, mobile phones, portable computing devices, and the like))
Regarding Claim 5, 
Bryer and Salomonsson teach the driving data monitor of Claim 1 as described earlier.
Bryer teaches,
wherein the plurality of sensors are chosen from at least one of: vehicle sensors incorporated into the vehicle; and monitor sensors housed within the driving data monitor.
(Bryer  [Col 5, Lines 49-50]  various vehicle systems and components as indicated by one or more sensors installed within or attached to the vehicle.
Bryer [Col 9, Lines 53-55]  sensors 216 that monitor a driver's movements)
Regarding Claim 6, 
Bryer and Salomonsson teach the driving data monitor of Claim 1 as described earlier.
Bryer teaches,
wherein the driving data monitor is further configured to identify a particular operator using an identifier chosen from at least one of: a key fob identifier configured to identify a key fob assigned to the particular operator; a communications identifier configured to detect a presence aboard the vehicle of one of a smartphone, a smartwatch, and a health monitor device associated with the particular operator; a seat position identifier detector configured to identify the particular operator based on a position of a driver's seat associated with the particular operator; and an image of the particular operator determinable by an imaging system.
(Bryer [Col 49, Lines 12-18] A user may register ....The user may then download the trip monitoring application from an application distribution platform and install the trip monitoring application on a mobile computing device.... a smartphone or a tablet computer. 
Bryer [Col 4, Lines 53-60]  The driving analysis and reward system 101 may operate in a networked environment....The terminals 141 and 151 may be personal computers, servers (e.g., web servers, database servers), or mobile communication devices (e.g., vehicle telematics devices, on-board vehicle computers, mobile phones, portable computing devices, and the like)
Bryer [Col 9, Lines 2-6]  Cameras 218 may include internal cameras that detect conditions such as the number of the passengers in the vehicle, and potential sources of driver distraction within the vehicle (e.g., pets, phone usage, unsecured objects in the vehicle). 
Bryer [Col 24, Lines 65-66] include information identifying the driver (e.g., name, mobile phone number, customer number, etc.))
Regarding Claim 7, 
Bryer and Salomonsson teach the driving data monitor of Claim 1 as described earlier.
Bryer teaches,
wherein the driving analysis system is further configured to determine if: the operator has received a previous driving insurance offer from the insurance provider before determining if the driving score qualifies the operator for the driving insurance offer; and the driving insurance offer includes a lower cost than the previous driving insurance offer before communicating the driving insurance offer to the operator.
(Bryer [Col 39, Lines 45-47]  Reward information may include, for example: a previous reward amount earned for an insurance policy or individual driver; 
Bryer [Col 40, Lines 20-22] Accordingly the performance score may be based on the trips taken by an individual driver or based on a pool of trips for one or more drivers on an insurance policy.)
Regarding Claim 8, 
Bryer and Salomonsson teach the driving data monitor of Claim 1 as described earlier.
Bryer teaches,
wherein the driving analysis system is further configured to incorporate in the driving score an extent to which at least one of:   an adaptive cruise control system of the vehicle was engaged;a blind spot detection system of the vehicle was engaged;a rear cross-traffic alert system of the vehicle was engaged;automated driving was engaged; and distracted driving was detected.
(Bryer [Col 21, Lines 1-3] may employ a driver score threshold that a driver score must meet or exceed before a driver reward is provided. 
Bryer [Col 8, Lines 40-53] The vehicle operation sensors may also detect and store data received from the vehicle's internal systems, such as ... cruise control usage.. and other data collected by the vehicle's computer systems.
Bryer [Col 6, Line 41]  traffic conditions 
Bryer [Col 9, Lines 2-6]  Cameras 218 may include internal cameras that detect conditions such as... potential sources of driver distraction within the vehicle (e.g., pets, phone usage, unsecured objects in the vehicle).)
as determined by one or more of an imaging device viewing and an operator device detecting one or more of the operator failing to observe a road and engaging in a predetermined behavior indicating inattention to driving.
(Bryer [Col 9, Lines 2-6]  Cameras 218 may include internal cameras that detect conditions such as... potential sources of driver distraction within the vehicle (e.g., pets, phone usage, unsecured objects in the vehicle). 
Bryer  [Col 7, Lines 2-5] The telematics device 206 may also be configured to collect data relating to a driver's movements or the condition of a driver....sensors 216 that monitor a driver's movements, such as the driver's eye position and/or head position, etc. Additionally, the telematics device 206 may collect data regarding the physical or mental state of the driver, such as fatigue or intoxication.)
Regarding Claim 9, 
Bryer and Salomonsson teach the driving data monitor of Claim 1 as described earlier.
Bryer teaches,
A vehicle comprising: a cabin configured to receive at least one occupant; a drive system configured to move, accelerate, decelerate, stop, and steer the vehicle; a vehicle control system configured to allow an operator to direct operations of the vehicle; a driving data monitor configured to receive driving data on driving conduct; and a driving analysis system configured to: receive the driving data from the driving data monitor: assign a driving score based on the driving data; determine if the driving score qualifies for a driving insurance offer from an insurance provider; and communicate the driving insurance offer via an interface responsive to the score qualifying for the driving insurance offer.
(Bryer [Col 9, Lines 2-6]  Cameras 218 may include internal cameras that detect conditions such as the number of the passengers in the vehicle, and potential sources of driver distraction within the vehicle (e.g., pets, phone usage, unsecured objects in the vehicle). 
Bryer [Col 5, Lines 43-46] Vehicle operation data, as used in this description, refers to how a driver operates a vehicle with respect to, e.g., accelerating, braking (i.e., decelerating), turning, signaling, and other driving-related operations performed by the driver at the vehicle.
Bryer [Col 16, Lines 19] stopping events
Bryer  [Col 5, Lines 49-50]  various vehicle systems and components as indicated by one or more sensors installed within or attached to the vehicle.
Bryer [Col 9, Lines 53-55]  sensors 216 that monitor a driver's movements
Bryer [Col 21, Lines 1-3] may employ a driver score threshold that a driver score must meet or exceed before a driver reward is provided. 
Bryer [Col 2, Lines 62-67] identify a reward percentage associated with the performance score, obtain an insurance premium of an insurance policy associated with the mobile computing device, and apply the reward percentage to the insurance premium to obtain a cash reward amount.)
  wherein the driving data monitor comprises at least one of an onboard system integrated into the vehicle control system and a computing device transportable aboard the vehicle;
(Bryer [Col 1, Lines 26-39] Telematics systems such as on-board diagnostics (OBD) systems may be used in automobiles and other vehicles. OBD systems may provide information from the vehicle's on-board computers and sensors...access the vehicle computers and sensor data, and transmit the data to a display within the vehicle, a personal computer or mobile device
Bryer [Col 6, Lines 17-18]  a mobile communication device (“mobile device”) such as, e.g., a mobile telephone.)
a plurality of sensors coupled to the driving data monitor configured to provide the driving data to the driving data monitor;
(Bryer [Col 5, Lines 47-50]  Vehicle condition data...refers to the current state of the vehicle as well as various vehicle systems and components as indicated by one or more sensors installed within or attached to the vehicle.... include diagnostic data for the vehicle provided by the vehicle sensors)
wherein the driving score incorporates engagement of operator assist capabilities of the vehicle indicated by the driving data;
(Bryer [Col 8, Lines 45-50]  vehicle's internal systems, such as headlights usage, brake light operation, door opening and closing, door locking and unlocking, cruise control usage, hazard lights usage, windshield wiper usage, horn usage, turn signal usage, seat belt usage). 
Bryer [Col 7, Lines 2-5]  driver score may be adjusted based on the real-time data collected by vehicle sensors, telematics devices, a mobile communication device, and other systems for measuring driving performance.)
Claim 10 is rejected on the same basis as Claim 2.
Claim 11 is rejected on the same basis as Claim 3.
Claim 12 is rejected on the same basis as Claim 4.
Claim 13 is rejected on the same basis as Claim 5.
Claim 14 is rejected on the same basis as Claim 6.
Claim 15 is rejected on the same basis as Claim 7.
Regarding Claim 17, 
Bryer and Salomonsson teach the driving data monitor of Claim 1 as described earlier.
Bryer teaches,
collecting driving data indicative of driving conduct to report data on at least one driving activity chosen from acceleration, deceleration, stopping, and steering of a vehicle; assigning a driving score based on the driving data; determining if the driving score qualifies for a driving insurance offer from an insurance provider; and communicating the driving insurance offer responsive to the driving score qualifying an  operator for the driving insurance offer.
(Bryer [Col 5, Lines 43-46] Vehicle operation data, as used in this description, refers to how a driver operates a vehicle with respect to, e.g., accelerating, braking (i.e., decelerating), turning, signaling, and other driving-related operations performed by the driver at the vehicle.
Bryer [Col 16, Lines 19] stopping events
Bryer [Col 1, Lines 41-43] system to monitor and analyze driving performance of individuals insured by the insurance companies.
Bryer [Col 3, Lines 17-19] a driving analysis and reward system that encourages safe driving 
Bryer [Col 1, Lines 35-37] access the vehicle computers and sensor data, and transmit the data to ...mobile device, or to a centralized data processing system. 
Bryer [Col 2, Lines 47-48]  set of driving performance metric scores
Bryer [Col 3, Line 31] determining a driver score.
Bryer [Col 52, Lines 33-35]  reward calculation module may determine whether the selected driver satisfies a set of reward criteria for receiving a reward
Bryer [Col 21, Lines 1-3] may employ a driver score threshold that a driver score must meet or exceed before a driver reward is provided. 
Bryer [Col 42, Lines 25-27]  qualifying drivers may be pooled to determine an aggregate performance score for the insurance policy
Bryer [Col 43, Lines 10-11] determine whether the user qualifies for a reward. 
Bryer  [Col 23, Lines 33-45] The reward processing module 234 may also be configured to notify a driver when the driver has earned a driver reward. The reward...an organization may include in the mailing marketing materials, policy renewal forms, coupons, bonus offers, affinity rewards for corporate partners, and the like.
Bryer [Col 57, Lines 62-63]  apply the reward percentage to the insurance premium)
at a driving data monitor of a vehicle from a plurality of sensors at least one of incorporated into a vehicle control system of the vehicle and housed within a driving data monitor unit disposed aboard the vehicle,
(Bryer [Col 1, Lines 26-39] Telematics systems such as on-board diagnostics (OBD) systems may be used in automobiles and other vehicles. OBD systems may provide information from the vehicle's on-board computers and sensors...access the vehicle computers and sensor data, and transmit the data to a display within the vehicle, a personal computer or mobile device)
wherein the driving score incorporates engagement of operator assist capabilities of the vehicle indicated by the driving data;
 (Bryer [Col 8, Lines 45-50]  vehicle's internal systems, such as headlights usage, brake light operation, door opening and closing, door locking and unlocking, cruise control usage, hazard lights usage, windshield wiper usage, horn usage, turn signal usage, seat belt usage.
Bryer [Col 7, Lines 2-5]  driver score may be adjusted based on the real-time data collected by vehicle sensors, telematics devices, a mobile communication device, and other systems for measuring driving performance.)
via an interface of the vehicle
 (Bryer  [Col 4, Lines 33-39] Input/Output (I/O) 109 may include a microphone...touch screen...through which a user of the computing device 101 may provide input, and ...providing audio output and a video display device for providing textual, audiovisual and/or graphical output)
Claim 18 is rejected on the same basis as Claim 2.
Claim 19 is rejected on the same basis as Claim 3.
Claim 20 is rejected on the same basis as Claim 7.
Response to Remarks
Applicant's arguments filed on July 29, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“(Claims) are directed to a tangible system and associated method including and using the following physical components, most of which are positively recited as elements/limitations… the use of specific vehicular systems, which are positively recited, to provide specific data…. this specificity integrates a computer-implemented method into a well-defined practical application consisting of a vehicular system with positively recited physical components. In no way is the claimed invention now directed to managing personal behavior or relationships or interactions between people, as suggested by Examiner. The claimed invention is directed to tangible interactions between and behavior of the physical systems of a vehicle, which are positively recited. This fact is not obviated by an ultimate outcome being the generation of an insurance score or the like."
Examiner responds:
Examiner maintains the vehicle, onboard computers, and sensors are merely applying automotive technology as a  tools to perform an abstract idea of insurance provisioning.
The proposed invention does not improve the underlying sensors, forward collision warning technology,   emergency braking technology, nor lane departure warning technology. Rather, the invention simply collects data from those pre-existing systems to generate an insurance score.
The gathering, sharing, and manipulation of  data amounts to Insignificant Extra-Solution Activity [MPEP 2106.05(g)], Mere Data Gathering [Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)], and Selecting A Particular Data Source or Type Of Data To Be Manipulated [Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)] 
 Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
  Salomonsson (“VEHICULAR VISION SYSTEM”, U.S. Publication Number: 20140222280 A1)
  Applicant’s amendments alter the scope of the original claimed invention and the rejection of claims under 35 USC § 102 no longer applies.  Therefore, the rejection has been withdrawn.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 103.
Therefore, a rejection under  35 USC § 103 remains.


Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Callopy (“Dynamic insurance customization and adoption”, WIPO Publication Number: WO 2010062899 A1) proposes dynamic insurance rate adjustments or incentive offer(s) to adopt dynamic insurance coverage are communicated to a vehicle operator in order to allow the vehicle operator to adjust various parameters before an actual change to an insurance rate is communicated to a service provider or trusted third party. The various parameters can be external parameters and/or internal parameters and further can include historical information, current information, and/or predicted information. The insurance rate adjustment or incentive offer(s) is communicated though a device located within a vehicle to enable perception by a vehicle occupant. The various parameters also can be collected from an operation environment of the vehicle. The operator can regulate the scope of the various parameters and the incentive offer(s). Offered incentives can be afforded at least in part through monetization of available information related to vehicle operation information via commercialization thereof or targeted advertisement.
Hassan (“SYSTEMS AND METHODS OF GAMIFICATION FOR A DRIVING PERFORMANCE PRODUCT”, U.S. Publication Number: 20140195272 A1) proposes adding a gamification layer or platform to a driving performance product, such as, a usage-based insurance product. …. Reduced usage-based insurance premiums may be offered as an incentive to the driver.
Carver (“VEHICLE OPERATION ANALYTICS, FEEDBACK, AND ENHANCEMENT”, U.S. Publication Number: 20200334762 A1) provides to generate one or more safety indices that may include a driver score, a vehicle safety score, and/or an environment safety score. These safety indices may optionally be weighted and combined into an overall safety score, grade, or index. The safety scores or indices may be used to generate a personalized speed threshold or acceleration threshold for a vehicle and/or a driver of the vehicle. 
Hsu-Hoffman (“DRIVER PERFORMANCE RATINGS”, U.S. Patent: 9892573 B1) proposes to provide a driver rating to a driver in a competitive manner are provided. Driver computing devices may collect drive data (e.g., vehicle telematics data) to determine whether conditions are met (i.e., whether a driver speeds, brakes hard, or drives at night). …and rewards given for good performance (such as new levels for display in a social environment, or financial incentives such as charitable donation or sweepstakes entry).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697